DETAILED ACTION
Claims 1-3, 5-10, 13-15 and 17-24 are pending. Applicant has amended claims 1-3, 6, 7-10, 13-15, 17, 19, 22, cancelled claims 4 and 16 and added new claims 23-24.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/14/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 13-15 and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “identify a plurality of processes based on dependency on an application”, and “based on the identified plurality of processes, identify at least one process operation of which is to be restricted during at least a portion of a time of running an application”. However, the specification discloses “cause the at least one processor to identify a plurality of processes associated with an application, identify at least one operation-restricted during at least a portion of a time of running application” (paragraphs [0010], [0011], [0012]), “the operation of the processes with less dependency upon launching of the application during the application launching period may be restricted” (paragraph [0013]) and “since the processes to be operation-restricted are varied based on the dependency on the application whenever the application runs”. Clearly, the specification does not disclose “identify a plurality of processes based on dependency on an application”, rather the dependency on the application is used to select process to be restricted. 
Claim 1 recites “an application” at line 5 and line 8, if “an application” at line 8 is the same application at line 5, “the” or “said” should be used instead. Otherwise, “the application” recited after line 8 is indefinite because it is not clear as to which “an application” it refers to.
Therefore claim 1 is indefinite.
Claims 13 and 22 suffer the same problem as claim 1 above and therefore are also indefinite.
Claims 2, 3, 5-10, 23, 24, 14, 15, 17-21 depend on claims 1 and 13 above and fail to cure the deficiency of claims 1 and 13 above, and therefore are also indefinite.
Claims are examined in light of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 8, 10, 13, 15, 19-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ergan et al. (US 2007/0121665 A1- cited in the IDS filed 7/13/2020).

As to claim 1, Ergan teaches an electronic device (computer 110; Fig. 1 and paragraph [0011]), comprising:
at least one processor (a processing unit 120; Fig. 1 and paragraph [0011]); and 
a memory storing instructions which, when executed by the at least one processor of the electronic device, cause the electronic device to:
identify a plurality of processes based on dependency on an application (parent process, child processes of application; paragraphs [0020], [0023]),
based on the identified plurality of processes, identify at least one process operation of which is going to be restricted during at least a portion of a time of running an application (at block 215, the method may launch start-up applications. At block 220, the method may determine if a particular application has been stored at block 210 as a process to be delay; paragraph [0021]),
restrict the operation of the identified at least one process during the at least the portion of the time of running the application (If the determination at block 220 is yes, the method may suspend the create process for the particular application 230. At block 235, the method may add the particular application to be delayed to a job container object. At block 240, the method may lower the process priorities for the particular application and the method may limit a working set; paragraph [0021]-[0023]), and
release the restriction on operation of at least part of the at least one operation of which is restricted, if the at least the portion of the time of running the application elapses (at block 250, the timer may expire. At block 255, the priorities of the particular application may be restored and the method may un-limit the working set; paragraph [0022] and After a configurable period, the method may restore their priorities to the original settings; paragraph [0020]).

As to claim 3, Ergan teaches release the restriction on the operation of at least part of the at least one process operation corresponding to a detection of at least one event (at block 250, the timer may expire. At block 255, the priorities of the particular application may be restored and the method may un-limit the working set; paragraph [0022] and After a configurable period, the method may restore their priorities to the original settings; paragraph [0020], so the event is when the timer expire).

As to claim 13, it is the same as the electronic device of claim 1 above, except this is a method for controlling execution of an application on an electronic device claim, and therefore is rejected under the same ground of rejection.

As to claim 15, see rejections of claim 3 above.


As to claim 22, it is the same as the method claim 13 above except this is a non-transitory storage medium claim, and therefore is rejected under the same ground of rejection.

As to claim 24, Ergan teaches perform an operation of at least one first process except for the identified at least one process during the time of the running of the application, the first process not being operation-restricted during the time of running the application (see step 225 of Fig. 2 and associated text).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-8, 10, 14, 17-19, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergan et al. (US 2007/0121665 A1).

As to claim 2, Ergan does not teach wherein the at least the portion of the time of running the application includes a launching time of the application.
However, Ergan teaches after a configurable period, the method may restore their priorities to the original settings (paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since the time period is configurable, one of ordinary skill in the cart could derived a different method to determine a time to restore the applications setting, by setting the preset condition includes a launching time of the application, when the launching time of the application elapses.

As to claim 5, Ergan teaches add the operation of the identified at least one process to an operation restriction group (at block 235, the method may add the particular application to be delayed to a job container object; paragraph [0021] and if a startup application is being boxed, and the given application process launches a child process, that child process should also be boxed; paragraph [0023]) and in response to the detection of the at least one event, remove at least one process corresponding to the detection of the at least one event from the operation restriction group (should also be unboxed when the parent (initial) process is unboxed; paragraph [0023]).

As to claim 6, Ergan teaches wherein the operation restriction group is updated so that at least some of processes included in the operation restriction group are varied whenever the application runs (setting to release the process from the container object after a configurable time period; claim 6 and detecting user interaction with processes in the container object, and dynamically removing their restrictions, and/or using historical information to prevent them from being placed in the container object in the future; claim 7 and paragraph [0027]).

As to claim 7, Ergan does not teach determine a priority for at least one prioritized process among the plurality of processes except for the identified at least one process.
However, Ergan teaches changing the priority of at least one thread of a process, and after a launching time elapses, restoring the priority of the at least one thread, adding a plurality of processes to a group, restricting the operation of the processes belong to the group, and releasing the restrictions upon detecting an event (At block 240, the method may lower the process priorities for the particular application; paragraph [0021], the method may allow priorities to be assigned to one of a process’s priority class, the method may allow the priorities to be adjusted higher after a period of delay after start-up; paragraph [0026]-[0028]).
Therefore, it would have been obvious to one of ordinary skill in the art that modifying the priority of a first process is a straightforward alternative to the modifying of a second process, because increasing the priority of a first process is equivalent to decreasing the priority of a second process.

As to claim 8, Ergan teaches increase a priority for at least one thread in the at least one prioritized process (the method may allow priorities to be assigned to one of a process’s priority class, the method may allow the priorities to be adjusted higher after a period of delay after start-up; paragraph [0026]-[0028]).

As to claim 10, Ergan teaches when a launching time of the application elapses, change the priority for the at least one thread to an original priority (after a configurable period, the method may restore their priorities to the original settings; paragraph [0020]).

As to claims 14, 17 and 18, see rejections of claims 2, 5 and 6, respectively.

As to claim 19, see rejections of claims 7-8 above.

As to claim 21, see rejection of claim 10 above.

As to claim 23, Ergan does not teach limitations of claim 23, i.e., restrict an operation of at least one background process during the at least the portion of the time of running the application. However, Ergan teaches other applications can be delayed/restricted for a period of time, thus, background process could be one the applications that can be delayed/restricted.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergan et al. (US 2007/0121665 A1) in view of Flemming et al. (US 2012/0102499 A1 – cited in the IDS filed 07/13/2020).

As to claims 9 and 20, Ergan does not teach schedule the at least one thread to run in a first central processing unit (CPU) with a first operation speed, and schedule another thread in the at least one prioritized process to run in a second CPU with a second operation speed, and wherein the first operation speed is set to be higher than the second operation speed.
However, Flemming teaches loading an application program into a hybrid CPU system; running a multithreaded application program on a first CPU, running a single threaded application program on a second CPU, and wherein the second CPU is run at a higher speed than the first CPU (see claim 1 and paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Flemming to the system of Ergan because Flemming teaches a method that allows applications processes may be most effectively run on the system (abstract).

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 
Amendment to the claims raises new issue and new rejection has been raised and previous rejection has been clarified to show that the prior art of record still teach the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
July 15, 2022